Case 19-43776     Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59         Main Document
                                            Pg 1 of 9


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

   In re: Candace Richie                           )
                                                   )           Case No.
                                                   )           Chapter 13
   SSN: XXX-XX-   6014                             )           Hearing Date:
                                                   )           Hearing Loc:
                                                   )
   Debtor
                                    CHAPTER 13 PLAN

    1.1      A limit on the dollar amount of a secured claim,         ___ Included
             which may result in a partial payment or no              _X_ Not Included
             payment at all to the secured creditor.
    1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
             nonpurchase-money security interest.                     _X_ Not Included
    1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                      __x_ Not Included

   Part 1.        NOTICES

   TO DEBTORS: This form sets out options that may be appropriate in some cases, but
   the presence of an option does not indicate that the option is appropriate in your
   circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
   not comply with local rules and judicial rulings may not be confirmable.

   TO CREDITORS: Your rights may be affected by this plan. Your claim may be
   reduced, modified, or eliminated. You should read this plan carefully and discuss it
   with your attorney, if you have one in this bankruptcy case. If you do not have an
   attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your
   attorney must file an objection to confirmation in accordance with the Eastern District of
   Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan
   without further notice if no objection to confirmation is filed. YOU MUST FILE A
   TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
   DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
   IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE
   CLAIM.

   Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

   2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
   Trustee as follows: (complete one of the following payment options)

     (A) $___225_______ per month for _60______ months.



                                               1
Case 19-43776      Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59         Main Document
                                             Pg 2 of 9


     (B) $____________ per month for _______ months, then $__________ per month
     for _______ months, then $__________ per month for ________ months.

     (C) A total of $___________ through ____________, then $_______ per month for
         ______ months beginning with the payment due in _____________, 20____.

   2.2     Tax Refunds. Within fourteen days after filing federal and state income tax
   returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return
   required to be filed during the life of the plan. The Debtor shall send any tax refund
   received during the pendency of the Chapter 13 case to the Trustee; however, Debtor
   may retain a portion of a tax refund to pay income taxes owed to any taxing authority
   for the same period as the refund. Debtor may also retain $1,250 for single filers or
   $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit
   (EIC) and Additional Child Tax Credit, each year.

   2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
   _________, if any, to be paid to the Trustee.


   Part 3.          DISBURSEMENTS

   Creditors shall be paid in the following order and in the following fashion. Unless stated
   otherwise, the Chapter 13 Trustee will make the payments to creditors.                    All
   disbursements by the Trustee will be made pro-rata by class, except per month
   disbursements described below. However, if there are funds available after payment of
   equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be
   distributed again to those same paragraphs until paid in full before distributing to the next
   highest paragraphs:

   3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

   3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition
   arrearage on any executory contract accepted in paragraphs 3.3(A) or (B) over the
   following period, estimated as follows:

     CREDITOR NAME                 TOTAL AMOUNT DUE               CURE PERIOD (6 months or
     less)




   3.3       Pay the following sub-paragraphs concurrently:

     (A) Post-petition real property lease payments. Debtor assumes executory contract
     for real property with the following creditor(s) and proposes to maintain payments
     (which the Debtor shall pay) in accordance with terms of the original contract as
     follows:

     CREDITOR NAME                 MONTHLY PAYMENT


                                                2
Case 19-43776     Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59         Main Document
                                            Pg 3 of 9



   (B) Post-petition personal property lease payments. Debtor assumes executory
   contract for personal property with the following creditor(s) and proposes to maintain
   payments (which the Trustee shall pay) in accordance with terms of the original contract
   as follows:

     CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



     (C) Continuing Debt Payments (including post-petition mortgage payments on
     real estate, other than Debtor's residence.) Maintain payments of the following
     continuing debt(s) in accordance with terms of the original contract with any
     arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
     make payments in the amount listed below or as adjusted by the creditor under terms
     of the loan agreement.

     CREDITOR NAME                MONTHLY PAYMENT

   State of Missouri Department of Health          $110

     (D) Post-petition mortgage payments on Debtor's residence. Payments due post-
     filing on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly
     amount listed below (or as adjusted by creditor under terms of loan agreement) to:

     CREDITOR NAME                MONTHLY PAYMENT                       BY
                                                                        DEBTOR/TRUSTEE




     (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
     arrears (not provided for elsewhere in the plan) in full in equal monthly installments
     over the life of the plan, estimated as:

     CREDITOR NAME                        TOTAL AMOUNT DUE              INTEREST RATE


   3.4     Attorney Fees. Pay Debtor's attorney $_2150______ in equal monthly
    payments over ____18____ months (no less than 18 months). Any additional fees
    allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
    manual for limitations on use of this paragraph]

   3.5     Pay the following sub-paragraphs concurrently:

     (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
     arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments
     over the period set forth below and with the interest rate identified below, estimated as
     follows:



                                               3
Case 19-43776     Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59        Main Document
                                            Pg 4 of 9


     CREDITOR NAME        TOTAL AMOUNT DUE             CURE PERIOD            INTEREST
                                                                              RATE


     (B) Secured claims to be paid in full. The following claims shall be paid in full in
     equal monthly payments over the period set forth below with 6.75% interest:

     CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/
                                                                               INTEREST

                                                        60 months

   (C) Secured claims subject to modification. Pay all other secured claims the fair
   market value of the collateral, as of the date the petition was filed, in equal monthly
   payments over the period set forth below with 6.75% interest and with any balance of
   the debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as
   set forth below. If no period is set forth below for a claim to be paid under this
   paragraph, the claim will be paid over the plan length.

     CREDITOR             BALANCE DUE        FMV        REPAY PERIOD           TOTAL w/
                                                                               INTEREST

   Capital One            $1,079          $4,000        36 months              $1252



     (D) Co-debtor debt paid in equal monthly installments. The following co-debtor
     claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
     such claim(s) shall be paid in equal monthly installments over the period and with
     interest as identified below:

     CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR           PERIOD         INTEREST RATE




     (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in
     a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a
     supplement to an allowed claim or any other post-petition fees and costs which the
     Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal
     monthly payments over the remainder of the plan duration and shall not receive
     interest.


   3.6     Additional Attorney Fees. Pay $2400 of Debtor's attorney's fees and any
   additional Debtor's attorney's fees allowed by the Court.

   3.7     Pay sub-paragraphs concurrently:



                                               4
Case 19-43776     Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59      Main Document
                                            Pg 5 of 9


     (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
     guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
     Trustee, pay claim in full with interest rate as identified below:

     CREDITOR NAME         EST TOTAL DUE           TRUSTEE/CO-DEBTOR     INTEREST RATE


     (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
     recoverable by, a governmental unit, will be paid a fixed amount with the balance to
     be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
     1322(a)(4). Regular payments that become due after filing shall be paid directly by
     Debtor(s):

     CREDITOR              TOTAL DUE               TOTAL AMOUNT PAID BY TRUSTEE


   3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed
   elsewhere in the plan in full, estimated as follows:

     CREDITOR NAME                       TOTAL AMOUNT DUE



    3.9     Pay the following sub-paragraphs concurrently:

     (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total
     owed: $99,440. Amount required to be paid to non-priority unsecured creditors as
     determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
     $_____0______. Amount required to be paid to nonpriority unsecured creditors as
     determined by §1325(b) calculation: $___0_______. Debtor guarantees a minimum of
     $___0___ (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

     (B) Surrender of Collateral. Debtor proposes to surrender the following collateral
     to the following creditor(s). (Choose one).
         □ Any deficiency shall be paid as non-priority unsecured debt.
          □ The Trustee shall stop payment on the creditor's claim until such time as the
          creditor files an amended claim showing the secured and unsecured deficiency (if
          any) still owed after sale of the surrendered collateral.

     CREDITOR                  COLLATERAL


     (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
     contract(s) with the following creditor(s). Any balance will be paid as non-priority
     unsecured debt:

     CREDITOR                  CONTRACT/LEASE




                                               5
Case 19-43776     Doc 5     Filed 06/17/19    Entered 06/17/19 14:03:59         Main Document
                                             Pg 6 of 9


   Part 4.         OTHER STANDARD PLAN PROVISIONS

   4.1      Absent a specific order of the Court to the contrary, the Chapter 13 Trustee,
   rather than the Debtor, will make all pre-confirmation disbursements pursuant to §
   1326(a).

   4.2      All creditors entitled to pre-confirmation disbursements, including lease
   creditors, must file a proof of claim to be entitled to receive payments from the Chapter
   13 Trustee.

   4.3      The proof of claim shall control the valuation of collateral and any valuation
   stated in the plan shall not be binding on the creditor.

   4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
   payment to any creditor secured by a mortgage on real estate pending filing of a claim.

   4.5      Any post-petition claims filed and allowed under § 1305 may be paid through
   the plan.

   4.6     Debtor is not to incur further credit or debt without the consent of the Court
   unless necessary for the protection of life, health or property and consent cannot be
   obtained readily.

   4.7     All secured creditors shall retain the liens securing their claims until the earlier
   of the payment of the underlying debt determined under non-bankruptcy law or
   discharge under       § 1328. However, Debtor will request avoidance of non-purchase
   money liens secured by consumer goods as well as judicial liens which impair
   exemptions and said creditors will not retain their liens if the court enters an order
   granting Debtor's request to avoid the liens.

   4.8     Any pledged credit union shares or certificates of deposit held by any bank shall
   be applied to the amount owed such claimant.

   Part 5.         NONSTANDARD PLAN PROVISIONS

   Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
   nonstandard provision is a provision not otherwise included in the Official Form or
   Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
   are ineffective.

   The following plan provisions will be effective only if there is a check in the box
   “included” in Part 1 of this Plan:

   5.1
         ___________________________________________________________________
   _________________________________________________________________________
   _________________________________________________________________________

                                                6
Case 19-43776      Doc 5     Filed 06/17/19    Entered 06/17/19 14:03:59         Main Document
                                              Pg 7 of 9


   _________________

   5.2
         ___________________________________________________________________
   _________________________________________________________________________
   _________________________________________________________________________
   _________________

   Part 6.         VESTING OF PROPERTY OF THE ESTATE

   6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

   Part 7.         CERTIFICATION

   The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
   provisions in this Plan are identical to those contained in Official Local Form 13 of the
   Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


   DATE:__6/17/2019_              DEBTOR: /s/ Candace Richie




   DATE:__6/17/2019                       __/s/ Andrew Kirkwood Smith____
                                          Andrew Kirkwood Smith 61641MO
                                          Attorney for Debtor
                                          26A North Central Avenue
                                          Clayton, MO 63105
                                          Phone: 314-740-2989 Fax: 314-781-2695
                                          aksmithlaw@gmail.com




                                       Certificate of Service

   I certify that a true and correct copy of the foregoing document was filed electronically
   with the United States Bankruptcy Court, and has been served by Regular United States
   Mail Service, first class, postage fully pre-paid, addressed to the parties listed below on
   June 17, 2019.




                                                 7
Case 19-43776      Doc 5    Filed 06/17/19    Entered 06/17/19 14:03:59     Main Document
                                             Pg 8 of 9
Diana Daugherty
Chapter 13 Trustee                                 Midwest Recovery Syste (Our Urgent Care)
PO Box 430908                                      514 Earth City Plaza
St. Louis, MO 63143                                Earth City, MO 63045

 Office of the United States Trustee               Mohela/sofi
111 South 10th Street                              633 Spirit Dr
Suite 6.353                                        Chesterfield, MO 63005
St. Louis, MO 63102
                                                   Ok Student Loan Author
Attorney General of Missouri                       525 Central Park Dr Ste
PO Box 899                                         Oklahoma City, OK 73105
Jefferson City, MO 65102
                                                   Online Collections
Capital One                                        Pob 1489
Po Box 259407                                      Winterville, NC 28590
Plano, TX 75025
                                                   Progressive Leasing
Capital One Bank Usa N                             256 West Data Drive
Po Box 30281                                       Draper, UT 84020
Salt Lake City, UT 84130
                                                   Receivable Solutions
Chase Card                                         PO Box 2016453
Po Box 15369                                       Dallas, TX 75320
Wilmington, DE 19850
                                                   Scripps Memorial
Comenity Bank/torrid                               9888 Genesee Avenue
Po Box 182789                                      La Jolla, CA 92037
Columbus, OH 43218
                                                   Sprint
Convergent Outsourcing (Sprint)                    PO Box 4191
800 Sw 39th St                                     Carol Stream, IL 60197
Renton, WA 98057
                                                   SSM Depaul Hospital
Credit One Bank Na                                 PO Box 776236
Po Box 98872                                       Chicago, IL 60677
Las Vegas, NV 89193
                                                   State of Missouri Department of Health
Gm Financial                                       PO Box 899
Po Box 181145                                      Jefferson City, MO 65102
Arlington, TX 76096
                                                   Syncb/at Home Plcc
Mercy East                                         C/o Po Box 965013
PO Box 505381                                      Orlando, FL 32896
Saint Louis, MO 63150
                                                   Us Bank
Mercy Hospital                                     Cb Disputes
PO Box 505381                                      Saint Louis, MO 63166
Saint Louis, MO 63150
Case 19-43776      Doc 5   Filed 06/17/19    Entered 06/17/19 14:03:59   Main Document
                                            Pg 9 of 9
/s/ Andrew Smith
Andrew Smith




                                              9
